
	

114 HJ 60 IH: Expressing support for designation of a “National Lao-Hmong Recognition Day”.
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Perlmutter (for himself, Ms. Moore, Mr. Langevin, Mr. Costa, Mr. Pocan, Ms. Bordallo, Mr. McDermott, and Ms. McCollum) introduced the following joint resolution; which was referred to the Committee on Oversight and Government Reform
		
		JOINT RESOLUTION
		Expressing support for designation of a National Lao-Hmong Recognition Day.
	
	
 Whereas the Lao-Hmong, which means “free people”, are Laotian members of the Hmong tribe and are noted for their warrior tradition, loyalty, and bravery;
 Whereas beginning in 1960, the United States recruited thousands of the Lao-Hmong to fight against the Communist Pathet Lao and North Vietnamese Army regulars in Laos;
 Whereas the United States relied heavily on the Lao-Hmong Special Guerrilla Units to engage in direct combat with North Vietnamese troops from 1960 to 1975;
 Whereas the Lao-Hmong conducted tactical guerrilla actions, flew thousands of deadly combat missions in support of the Armed Forces and the Central Intelligence Agency, and fought in conventional and guerrilla combat clashes with extreme casualties;
 Whereas the Lao-Hmong, although outnumbered, fought against enemy forces to disrupt the flow of troops and war supplies along the Ho Chi Minh Trail;
 Whereas the Lao-Hmong protected United States personnel, guarded United States Air Force radar installations, gathered critical intelligence about enemy operations, and undertook rescue missions to save the lives of downed United States pilots;
 Whereas more than 35,000 of the Lao-Hmong lost their lives, and many more were seriously injured and disabled;
 Whereas thousands of Lao-Hmong suffered grievous injuries and permanent disabilities, and thousands more were captured and sent to concentration camps;
 Whereas after the conclusion of the war, many Lao-Hmong soldiers were the victims of acts of retribution and atrocities by the Pathet Lao, causing many of the Lao-Hmong to flee to neighboring Thailand and become refugees; and
 Whereas beginning with the City Council of Golden, Colorado, in 1995, various State and local governments have issued proclamations declaring July 22 as “Lao-Hmong Recognition Day”, and the establishment of a “National Lao-Hmong Recognition Day” would recognize the bravery, sacrifice, and loyalty to the United States exhibited by the Lao-Hmong in Southeast Asia: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of “National Lao-Hmong Recognition Day”; and
 (2)requests that the President issue a proclamation calling upon the people of the United States to observe “National Lao-Hmong Recognition Day” with appropriate ceremonies and activities.
			
